DETAILED ACTION
Notice to Applicant
In the amendment dated 3/31/2021, the following has occurred: Claims 1 and 10 have been amended.
Claims 1, 2, and 4-12 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 112(a), for new matter, and 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 10 were amended to require “wherein the activating consists of charging the battery assembly at least once, and concurrently forming a film derived from the sulfonic acid compound in the nonaqueous electrolytic solution by keeping the battery assembly in a temperature environment of 40 °C or higher […] wherein after the activating, without interposing a discharging step or a charging step, the self-discharging is performed.” The support for this limitation appears to come from instant paragraph 0040 of the filed specification, which teaches: 
In the activation step S20 a film derived from the sulfonic acid compound is formed on the surface of the negative electrode, and concurrently the percentage of the sulfonic acid compound in the nonaqueous electrolytic solution is adjusted […] the activation step S20 includes two steps of: condition S22; and high-temperature aging S24.

It is not clear how to read the “concurrently” adverb in this limitation which “consists of” charging and “forming by keeping in a high temperature environment,” when the instant specification appears to indicate that the (dis)charging can occur more than once and occurs separately, i.e. not concurrently, with the high temperature aging. In Applicant’s remarks, submitted 3/31/2021, Applicant argues that Takeuchi discloses preliminary charging cycles and aging which includes charging and then leaving in a high temperature environment, followed by a discharging and a charge (see page 7 of Remarks, citing to paragraph 0055 of Takeuchi). Applicant then argues that the instant claims exclude any discharging and/or charging after aging but before the self-discharge test. But the instant specification only uses the word “concurrently” to refer to the simultaneous action of the “adjusting” (i.e. removal of sulfonic acid compound from solution) and “forming” the film, which instant paragraph 0048 suggests is part of the reduction/decomposition to form the SEI that occurs during the entire, two-part activation step S20, which includes both conditioning, or charging/discharging, and high-temperature aging. At instant paragraph 0050, for example, the specification says that “conditioning S22” includes charging “at least once” so that, “As a result, the sulfonic acid compound having a triple bond can be decomposed.” Read broadly then, the claims appear to require only that the activation consists of “charging at least once” and “keeping the battery assembly in a temperature environment,” but the number of charging cycles is not specified, nor is the order. It is therefore not clear how to interpret “wherein after the activating without interposing a discharging step or a charging step” is to be interpreted, since there is no clear end to an “activation step” which consists of charging/discharging, including charging/discharging before and/or after storing in a high temperature environment. 
	If Applicant’s interpretation of Takeuchi is correct, and there is a charging step after the high-temperature aging, that would still appear to read on a claimed “activating” that “consists of” an “activating” process that itself comprises 1) charging at least once and 2) aging. The limitation “wherein after the activating, without interposing a discharging or a charging step, the self-discharging is performed” appears to be ill-defined because the instant specification teaches that the activating step can comprise charging and discharging an indefinite number of times. Read in this light, Takeuchi’s whole series of steps in paragraph 0055 can still be interpreted as an “activation” process. Given that the instant specification teaches that charging/discharging also “adjusts” the sulfonic acid compound Takeuchi. 
Claim Rejections - 35 USC § 103
Claim 1, 2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2009/0142663 to Takeuchi et al.) in view of Abe1 (US 2010/00239919) and Abe2 (US 2015/0333370 to Abe et al.).
	Regarding Claims 1, 2, 4, 8, 10, Takeuchi teaches:
a method of manufacturing a nonaqueous secondary battery comprising constructing a battery assembly with a cathode, anode, and electrolyte (abstract, paras 0002, 0006, etc.)
wherein the electrolyte comprises conventional carbonate solvents (see e.g. paras 0013 and 0016)
wherein the electrolyte further comprises additives known to decompose and form an SEI on the anode, including sultones and vinylene carbonate, in an amount of 0.03 to 5 wt% (paras 0011-0014) 
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    
activating the battery assembly to decompose the sulfonic acid derivative on a surface of the anode (para 0012)
wherein the activating involves charging up to 3.9-4.1 V and discharging the cell one or more times (para 0031)
followed by aging the cells charged to 4.1 V at 60 °C for 48 hours (para 0055), interpreted to be “concurrently forming a film derived from” the SEI-forming additives, and “controlling the time the battery [is kept] in the temperature environment” as claimed

	Takeuchi does not explicitly teach:
a sulfonic acid compound having a triple bond, wherein the activating leaves between 0.05-0.2 wt%
	Abe1, however, teaches that triple-bond-containing sulfonic acid derivatives, like 2-propynyl methanesulfonate, were suited for forming an SEI layer in substantially the same way in conjunction with e.g. vinyl ethylene carbonate (see e.g. claim 7, claim 9, para 0127). Abe1 further teaches an activation (see e.g. para 003) and that the additive undergoes decomposition to form an SEI (par a0006), and to use 0.05-5 wt% of the alkyne additive (claim 7). It would have been obvious to one of ordinary skill in the art to modify Takeuchi by including the SEI-forming alkynes taught in Abe1, since Abe1 teaches that such additives were useful in conjunction with e.g. VC in forming SEI layers that enhance cyclability of nonaqueous secondary cells.  While Abe1 does not explicitly teach activating the battery assembly to decompose a portion of the sulfonic acid to between 0 and 0.2 wt% of the electrolyte, the instant specification indicates that this is a direct result of aging at a temperature of 60 °C for 17 hours or longer (see e.g. para 0066 as filed or 0044-0047). Insofar as the instant specification is enabling for the breadth of the instant claims, addition of up to 1 wt% of the triple-bond containing sulfonic acid compound (instant para 0037) followed by aging at 40 °C, or more preferably 55 °C or higher for about 10 to 100 hours (instant para 0047), is interpreted to produce the equivalent claimed percentages of sulfonic acid (i.e. between 0.1 and 0.2 wt%). The instant specification indicates that initial charging or conditioning followed by high temperature aging was known in the art, and a routine part of manufacturing processes (see para 0002). Abe2, also directed towards an alkyne additive, additionally 
	Regarding Claim 5-7 and 10, Takeuchi does not explicitly teach:
the claimed alkynes
	Abe2, however, from the same field of invention, regarding an overlapping set of alkyne additives, teaches the addition of a triple-bond containing compound such as the following:

    PNG
    media_image1.png
    229
    311
    media_image1.png
    Greyscale
(paras 0013 and 0075)
It would have been obvious to one of ordinary skill in the art to substitute these alkyne compounds for those explicitly disclosed in Abe1, since Abe2 indicates they are substitutable equivalents suitable for the same purpose as the alkynes disclosed in Abe1. 
Regarding Claim 9, Takeuchi teaches:
retaining the battery in the aging step when charged to 4.1 V (para 0031)
	Regarding Claims 11-12, Takeuchi teaches:
charging up to 4.1 V and retaining at 60 °C for 48 hours (para 0031)
Response to Arguments
Applicant’s arguments submitted 3/31/2021. Arguments concerning the new limitations are addressed above in the § 112 rejections. Takeuchi is interpreted to read on the claimed “activating” consisting of an indefinite number of charge cycles and storing in high temperature. Applicant’s arguments concerning the limitation that “the nonaqueous electrolytic solution consists of an electrolyte, a nonaqueous solvent [etc.]” are not persuasive. Applicant argues that Takeuchi requires two additives, including propane sultone, and that the claimed electrolytic solution excludes a solution that includes such an additive. As Abe1 (US 2010/0239919) points out, however, propane sultone was a commonly known and used “nonaqueous solvent” (see paras 0088-0091) and therefore the “additive” of Takeuchi comprising propane sultone reads on the claimed “nonaqueous solvent.” Arguments that it would not have been obvious to combine the additive of Abe1/Abe2 with Takeuchi are unpersuasive, and the argument that vinylethylene carbonate was excluded from the claims seems not to consider that VC is also a “nonaqueous solvent” disclosed in the instant specification. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723